DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, encompassing claims 1-10, in the reply filed on 9/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a thermal flow step of allowing the first electrodeposition coating film to thermally flow…, on the target object…”. It is not clear what this limitation is regarded. Since “the first electrodeposition coating film” has been formed in the step of “a first electrodeposition step of forming the first electrodeposition coating film” which is performed before the step of “a thermal flow step”, it is not clear how the formed first electrodeposition coating film on the target object could be allowed to thermally flow on the target object unless the thermal flow step is directed to a step of thermally removing or detaching the formed first electrodeposition coating film from the target object. However, claim further requires “a second electrodeposition coating film (performed after the thermal flow step) stacked on the first electrodeposition coating film”. Thus, it is not clear how the above limitation is performed.
Also, it is not clear what “a thermal flow step” is referred. If “a thermal flow step” requires a thermal source, it is not clear if (i) the thermal source flows/moves while the coating film is in stationary state or (ii) the coating film formed on the target object flows/moves while the thermal source is in stationary state or (iii) both the thermal source and the coating film on the target object flow/move. Thus, it is not clear what flows/moves in “a thermal flow step”.
Therefore, appropriate correction/clarification is required.
Due to the dependency to the parent claim, claims 2-10 are rejected.
Conclusion
 Claims 1-10 are rejected. Claims 11-20  are withdrawn.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795